Citation Nr: 1144618	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-49 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for a right leg disorder, to include shin splints as well as arthritis of the knee.

3.  Entitlement to service connection for a left leg disorder, to include shin splints as well as arthritis of the knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to July 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the claims for entitlement to service connection for right and left leg disorders.  In that rating decision, the RO also granted entitlement to service connection as well as assigned an initial noncompensable evaluation for bilateral hearing loss.  The issue of entitlement to a higher disability evaluation based upon an initial grant of service connection remains before the Board.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) at the RO in July 2011.  A transcript of that hearing is of record.

In July 2011, the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal as well as a waiver of RO jurisdiction of such evidence.  The Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to an initial compensable rating for bilateral hearing loss as well as entitlement to service connection for right and left leg disorders, to include shin splints and arthritis of the knee, is warranted.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that the Veteran last had a VA examination in August 2008 to evaluate his service-connected bilateral hearing loss.  During his July 2011 hearing, the Veteran testified that his bilateral hearing loss had gotten worse since that time.  Specifically, he stated that he had noticed a greater difficulty in talking with people.  Hearing Transcript (T.) at 4.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the AMC should arrange for the Veteran to undergo a VA examination at an appropriate VA medical facility to determine the severity of his service-connected bilateral hearing loss.

During his July 2011 hearing, the Veteran also asserted that he had been in receipt of SSA disability benefits since 1999, which he believed was in part related to his claimed leg and/or knee disorders.  T. at 16.  The Court has held that where there is notice the Veteran is receiving SSA disability benefits VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Although VA is not obligated to follow a determination made by SSA, these records may be relevant to the matters on appeal.

The claims file reflects that the Veteran has received VA medical treatment for his service-connected bilateral hearing loss and claimed right and left leg disorders from the VA Medical Center (VAMC) in New Orleans, Louisiana, and the Community Based Outpatient Clinic (CBOC) in Houma, Louisiana; however, as the claims file only includes treatment records from those providers dated up to November 2009, any additional records from those facilities should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

It was further indicated during the July 2011 hearing that the Veteran had received treatment from a private physician identified as L. W., M. D., for his claimed leg disorders.  Any available records from that private treatment provider should also be obtained.  38 C.F.R. § 3.159(c) (2011). 

Finally, in regards to his claims for entitlement to service connection for leg disorders, service treatment notes did not reflect any complaints or findings of any leg disorder.  In fact, the Veteran has repeatedly indicated that he never saw a medic or received treatment for his claimed leg disorders during service.  However, he submitted multiple lay statements from himself as well as fellow servicemen which stated that he suffered from leg and knee pain while on active duty and was sometimes unofficially put on light duty to rest.  The Veteran's DD Form 214 indicated that his military occupational specialty (MOS) was listed as AMS - 7210 (Aviation Structural Mechanic).

An October 1980 post-service private treatment record from G. G., M.D., showed complaints of knee pain and findings of chondromalacia.  A September 1983 treatment record from R. L, M. D., detailed complaints of left knee pain and listed an impression of probable medial meniscus injury.  It was further noted that the Veteran had an auto accident in 1996 with his knees hitting the dashboard.  Additional post-service VA treatment records dated from 2002 to 2009 revealed treatment for generalized osteoarthritis, bilateral knee and foot pain, and bilateral degenerative joint disease of the knees.  In an October 2007 VA treatment note, the Veteran reported that he had a motor vehicle accident 20+ years before involving bilateral knee injuries with pain progressively worse since that time. 

In multiple written statements and during his July 2011 hearing, the Veteran has asserted that he suffered from in-service leg pain, that his current leg disorders began to bother him in 1987, and that there was a causal connection between his claimed leg disorders and events in service.

In light of the cumulative record discussed above, the AMC should arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his claimed right and left leg disorders on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1. The AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his service-connected bilateral hearing loss and claimed right and left leg disorders.  Of particular interest are all private treatment records from L.W., M.D. for the time period from January 1987 to the present.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  

Regardless as to whether or not the Veteran responds, the AMC should obtain VA clinical records pertaining to the Veteran's service-connected bilateral hearing loss and claimed leg/knee disorders from the New Orleans VAMC and Houma CBOC for the period from November 2009 to the present, to include April 2010 inpatient treatment notes pertaining to knee replacement.

If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records.  Any negative response should be included in the claims file.

3.  Once the foregoing development has been accomplished to the extent possible, and the requested records have been associated with the claims file, the Veteran should be afforded an appropriate VA joints examination to determine the nature and etiology of his claimed right and left leg disorders.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed leg disorder is casually related to his period of active service.  In doing so, the examiner should acknowledge and discuss the statements from the Veteran asserting in-service leg pain, the continuity of leg symptomatology since service, the causal connection between his claimed leg disorders and service, and the post-service motor vehicle accident injuries to the knees in 1966. 

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

4.  The AMC should also schedule the Veteran for a VA audio examination to determine the severity of his service-connected bilateral hearing loss.  Prior to the examination, the claims folder must be made available to the audiologist conducting the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies are to be performed.  The examiner is specifically requested to fully describe the functional effects on the Veteran's occupation and daily activities caused by his bilateral hearing loss disability. 

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

6.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations, specifically to include consideration of all of the evidence of record since the December 2009 SOC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

